ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the Panel:* Plaintiff in the District of New Jersey action, who is also claimant in the Southern District of Texas action, moves, pursuant to 28 U.S.C. § 1407, to centralize this litigation in the Southern District of Texas. Defendants in the District of New Jersey action — McElroy Machine & Manufacturing, Co., Inc., and DVCC Services Corp. f/k/a Predco Services Corp. — oppose the motion.
After considering all argument of counsel, we will deny the motion. The motion encompasses only two actions, one of which has been held in abeyance until resolution of the issues in the other action. Given the current procedural status of these actions, little risk of duplicative pretrial proceedings exists at this time. Any commonality underlying both actions arises from a single January 2006 incident involving serious injuries to one person; such issues do not typically require centralization under Section 1407. See, e.g., See, e.g., In re Luke Fout and Todd Wuerdeman Litig., 657 F.Supp.2d 1371, 1371 (J.P.M.L.2009) (denying centralization in which three actions were “relatively straightforward personal injury actions arising from a single October 2007 incident in which hydrochloric acid leaked from a railcar”).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these two actions is denied.

 Judge Barbara S. Jones took no part in the decision of this matter.